Citation Nr: 0616740	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits for voiding dysfunction 
pursuant to the provisions of 38 U.S.C.A. § 1151 due to 
medical treatment received at the VA Medical Center in 
Indianapolis, Indiana in February 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1942 to August 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 decision by the RO 
which denied the veteran's claim for compensation benefits 
for voiding dysfunction under the provisions of 38 U.S.C.A. 
§ 1151 due to medical treatment by VA in February 2002.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have voiding dysfunction as the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel during surgery in February 2002; nor 
is it due to an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for voiding dysfunction is not warranted. 38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2002, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  All VA medical records identified by the 
veteran have been obtained and associated with the claims 
file, and there is no indication in the record that any 
additional evidence relevant to the claim is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for voiding dysfunction 
due to medical treatment by VA in February 2002, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

The veteran asserts that other than increased nocturia, he 
had no significant urinary problems prior to surgery by VA in 
February 2002.  Since then, his voiding symptoms worsened to 
the point that he had an artificial urinary sphincter 
inserted in November 2002.  He contends that his voiding 
dysfunction is much worse now than before the surgery and 
requires that he use pads to control leaking.  

The evidence of record shows that the veteran was diagnosed 
with adenocarcinoma of the prostate and was treated with 
radiation therapy in 1991.  Subsequently, he developed 
obstruction of the urethra and underwent transurethral 
resection (TURP) in March 1998.  He continued to have 
difficulty with urinary stricture and required intermittent 
self-catheterization.  Laboratory studies revealed an 
increase in his PSA, but there was no evidence of a 
recurrence of cancer.  (See September 2001 VA outpatient 
note).  He had dribbling and increase nocturnal frequency.  A 
cystoscopy revealed significant stricture at the area of the 
external urinary sphincter and regrowth of his adenoma and he 
underwent elective TURP in February 2002.  Prior to the 
surgery, the veteran was informed of the risks involved in 
the procedure, including the possibility of persistent 
voiding, incontinence, and urgency.  He was given an 
opportunity to ask questions and freely consented to the 
surgery with knowledge of the possible risks.  Post-
operatively, he had significant incontinence which was felt 
to be stress related.  (See February 2002 operation and 
discharge summary reports).  In November 2002, an artificial 
urinary sphincter was inserted with some improvement, but he 
continued to be incontinent.  (See March 2003 VA outpatient 
note).  

In January 2006, the Board referred the case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in urology associated with 
the University of Kansas Medical Center.  In February 2002, 
the independent medical expert indicated that he had reviewed 
the entire claims file and found, in essence, no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the surgical treatment.  The urologist indicated that the 
surgery in February 2002 was done properly and that the 
diagnosis, treatment, and postoperative care were all done 
thoughtfully, carefully, and appropriately, and indicated 
that incontinence was not unusual for this type of procedure.  
He opined that, in this case, there was too much scar tissue 
and loss of elasticity secondary to the radiation therapy, 
and possible recurrent tumor that caused post void dribbling 
and rather constant urinary loss requiring the use of 
absorptive padding.  

After review of all the evidence of record, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for voiding dysfunction 
claimed to have arisen from treatment at a VA medical 
facility in February 2002 is not warranted.  

The Board finds the independent medical expert opinion 
persuasive as it was based on a longitudinal review of the 
entire record, and included a discussion and analysis of all 
relevant facts.  Moreover, the veteran has presented no 
competent evidence to dispute the opinion or any evidence to 
support his assertions that his current voiding dysfunction 
was the result of negligence, substandard care on the part of 
VA, or was an unforeseeable event.  On the contrary, the 
veteran was specifically informed of the risks involved in 
the procedure, including the possibility of incontinence, and 
elected to undergo the surgical procedure.  

In reaching this decision, the Board is mindful of the 
veteran's contention regarding his voiding dysfunction, and 
its relationship to the February 2002 surgery by VA.  
However, the veteran is not shown to possess any particular 
medical expertise.  Thus, he is not competent to establish a 
relationship between any VA treatment and his current voiding 
dysfunction.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The Board finds that the weight of the credible evidence 
demonstrates that the veteran did not sustain additional 
voiding dysfunction which was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable in connection with 
VA medical treatment in February 2002.  Consequently, the 
legal requirements are not met for compensation under 38 
U.S.C.A. § 1151 for disability claimed as due to VA medical 
treatment.  Accordingly, the claim is denied.  




ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for voiding dysfunction as a 
result of medical treatment at a VA Medical Center in 
February 2002 is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


